     Case 2:21-cv-01023-JAD-EJY Document 8 Filed 07/23/21 Page 1 of 2



 1   Jeff Silvestri, Esq. (NSBN 5779)
     MCDONALD CARANO LLP
 2   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 3   Telephone: (702) 873-4100
     Facsimile: (702) 873-9966
 4   jsilvestri@mcdonaldcarano.com

 5   Attorneys for Defendant Capital One Auto
     Finance, a Division of Capital One, N.A.
 6

 7                              UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9
     SHANE M. EKDAHL, an individual,                     Case No.: 2:21-cv-01023-JAD-EJY
10
                           Plaintiff,
11
     v.                                                  STIPULATION AND ORDER
12
                                                         FOR EXTENSION OF TIME FOR
13   CAPITAL ONE AUTO FINANCE, A                         DEFENDANT, CAPITAL ONE AUTO
     DIVISION OF CAPITAL ONE, N.A., a                    FINANCE, A DIVISION OF CAPITAL
14   national banking association; EXPERIAN              ONE. N.A. TO FILE RESPONSIVE
     INFORMATION SOLUTIONS, INC., a foreign              PLEADING TO COMPLAINT
15   corporation,
                                                         (First Request)
16
                           Defendants.
17

18

19          The parties, through their undersigned counsel, hereby stipulate and agree that the deadline

20   for Defendant Capital One Auto Finance, a Division of Capital One, N.A. (“Capital One” or

21   “Defendant”) to answer or otherwise respond to Plaintiff Shane M. Ekdahl’s (“Ekdahl” or

22   “Plaintiff”) Complaint (ECF No. 1) shall be extended to and including August 10, 2021.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 2:21-cv-01023-JAD-EJY Document 8 Filed 07/23/21 Page 2 of 2



 1          Capital One makes this request in good faith so that it may have the opportunity to collect

 2   and review its internal files pertaining to the allegations in the Complaint.

 3          DATED this 22nd of July, 2021.

 4    LAW OFFICE OF KEVIN L. HERNANDEZ                  McDONALD CARANO LLP
 5

 6    By: /s/ Kevin L. Hernandez                        By: /s/ Jeff Silvestri
         Kevin L. Hernandez (NSBN 12594)                    Jeff Silvestri (NSBN 5779)
 7       8872 S. Eastern Avenue, Suite 270                  2300 West Sahara Avenue, Suite 1200
         Las Vegas, Nevada 89123                            Las Vegas, Nevada 89102
 8       kevin@kevinhernandezlaw.com                        jsilvestri@mcdonaldcarano.com
         Attorneys for Plaintiff                            Attorneys for Defendant
 9       Shane M. Ekdahl                                    Capital One, N.A.

10

11                                                       IT IS SO ORDERED.

12

13                                                       UNITED STATES MAGISTRATE JUDGE
14

15                                                       DATED:
                                                                      July 23, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
